UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4278


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BRANDEN ALTOMORRE WHITE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
Senior District Judge. (3:09-cr-00021-nkm-1)


Submitted:   November 15, 2010            Decided:   December 10, 2010


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Frederick T. Heblich,
Jr.,   Assistant   Federal  Public   Defender,  Charlottesville,
Virginia, for Appellant.     Timothy J. Heaphy, United States
Attorney, Ronald M. Huber, Assistant United States Attorney,
Joseph D. Platania, Special Assistant United States Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Branden Altomorre White pled guilty to possession of a

firearm    by        an     unlawful       user   of     a    controlled       substance,      in

violation       of     18    U.S.C.    § 922(g)(3)            (2006).     He    reserved      the

right to appeal the district court’s order denying his motion to

suppress.       We affirm.

            In reviewing the district court’s ruling on a motion

to suppress, this court reviews the district court’s factual

findings for clear error, and its legal determinations de novo.

United States v. Cain, 524 F.3d 477, 481 (4th Cir. 2008).                                      The

facts     are     reviewed         “in      the       light     most    favorable       to    the

prevailing party below.”                    United States v. Jamison, 509 F.3d

623, 628 (4th Cir. 2007).                   Our review of the record leads us to

conclude that the district court did not err in denying White’s

motion to suppress.

            Accordingly,              we     affirm          White’s    conviction.            We

dispense        with        oral   argument       because        the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    AFFIRMED




                                                  2